Citation Nr: 0009709	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  93-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
S.C.


THE ISSUE

Entitlement to service connection for a contusion of the 
muscles of the lumbar spine, claimed as a back disability. 


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1951 to March 1955.

This case initially arose from a rating decision of June 1991 
from the Washington, DC, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated in 
June 1994, the Board of Veterans' Appeals (Board) denied the 
veteran's claim for entitlement to service connection for a 
contusion of muscles of the lumbar area, claimed as a back 
disability.  The appellant appealed that determination to the 
United States Court of Appeals for Veterans' Claims (formerly 
the United States Court of Veterans Appeals) which vacated 
the Board's June 1994 decision and remanded the case to the 
Board for further adjudication pursuant to a Memorandum 
Decision.  [citation redacted]. 

In a decision dated in May 1996, the Board remanded this 
appeal to the RO to contact the veteran in order to obtain 
information about all post service treatment he had received 
for any contusion of muscle of the lumbar area, claimed as 
back disability; and to inform the veteran that if he had 
medical evidence attributing a current back disability to 
service, that such evidence should be submitted.  The 
veteran's claims folder was transferred to the Columbia, 
South Carolina, RO, due to the veteran's change of residence 
in October 1997.

In a decision dated in March 1998, the Board remanded this 
appeal to the RO in order to contact the veteran to obtain 
information about all post service treatment he had received 
for contusion of muscle of the lumbar area, claimed as a back 
disability, to obtain all VA medical records, and to schedule 
the veteran for a VA orthopedic examination.  Following the 
completion of that development, the veteran's appeal is again 
before the Board for resolution.   



FINDING OF FACT

The veteran's claim for service connection for a back 
disorder is plausible and capable of substantiation.

CONCLUSION OF LAW

The claim for service connection for a contusion of the 
muscles of the lumbar spine area, claimed as a back 
disability, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
was treated for a muscle contusion of the lumbar area 
following an auto accident in October 1952.  The veteran's 
March 1955 separation examination does not indicate any 
ongoing medical problems as a result of this accident.   

The veteran testified before the undersigned member of the 
Board in September 1993.  He described his jeep accident that 
occurred when he was on active duty in 1952, and he recounted 
his history of VA and private medical treatment.  The veteran 
described the medical symptoms he experienced, including that 
he was afflicted with temporary paralysis that caused him to 
fall at least once a week.  The veteran mentioned that he did 
not seek VA medical care for many years after service because 
he did not believe he was eligible for treatment.    

The veteran submitted an April 1996 medical statement from 
Dr. Thomas Connelly of Friendship Heights Chiropractic.  Dr. 
Connelly treated the veteran for complaints of intense, sharp 
low back pain.  The veteran reported his history of being 
involved in a jeep accident while in service in 1952.  Dr. 
Connelly concluded that the symptoms exhibited by the veteran 
were consistent with the 1952 injury that the veteran had 
described.

The veteran also submitted a May 1996 examination report from 
Dr. Stanford A. Lavine, an orthopedic surgeon.  The veteran 
advised Dr. Lavine that he experienced a lengthy history of 
low back pain that he attributed to an in-service jeep 
accident in 1952. 

Dr. Lavine expressed the opinion that the veteran's 
"degenerative changes consisting of a left lateral recessed 
stenosis at the L5-S1 level due to a combination of posterior 
osteophyte and facet hypertrophy is attributable to a chronic 
injury to this area."

The veteran underwent a VA examination in October 1998.  He 
again reported that he was involved in an auto accident while 
on active duty in the military in 1952.  The examiner 
diagnosed the veteran with low back pain.  The examiner also 
noted that the veteran's claims folder was not available for 
review during the examination.  That fact prevented the 
examiner from reviewing the veteran's medical history.
In June 1999, the examiner completed an addendum to the 
October 1998 examination.  The examiner stated that he 
reviewed pertinent parts of the veteran's claims file.  The 
examiner's medical opinion was that the veteran's "back 
disability cannot be reasonably attributed to his period of 
service, to include injuries sustained in service or 
symptomatology reported therein."

The RO reviewed the medical evidence noted above, along with 
the veteran's VA outpatient treatment records.  The RO denied 
the veteran's claim, and concluded that it was not well 
grounded.  

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  The VA considers certain conditions, including 
degenerative joint disease (arthritis) to be chronic per se, 
and VA will presume that the conditions were incurred in 
service if manifested to a compensable degree within a 
specified period of time after service-which is one year for 
arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
A preliminary determination, however, that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81.

Because the RO denied the veteran's claim in its August 1999 
SSOC on the basis that it was not well grounded, the 
preliminary question to be answered in this case is whether 
the veteran has in fact presented evidence of well-grounded 
claim.  A well-grounded claim is not necessarily a claim that 
will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection, such as arthritis, became 
manifested to a compensable degree within the prescribed 
period after service.  See Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The veteran has presented evidence medical evidence of a 
current low back disability.  His SMRs also indicate that he 
was treated for a muscle contusion of the lumbar area 
following an auto accident in October 1952.  Finally, the 
veteran has submitted medical nexus evidence, namely, the 
statement from Dr. Lavine which noted the veteran's history 
of a back injury in service and his current diagnosis of a 
back disorder which could be attributed to an injury.  Based 
upon this evidence, the Board finds that the veteran's claim 
is at least "plausible."  Hence, the claim is well 
grounded.


ORDER

As evidence of a well-grounded claim for service connection 
for a contusion of a muscle of the lumbar spine area, claimed 
as a back disability, has been presented, the appeal is 
allowed to this extent.

REMAND

As the veteran has submitted a well-grounded claim for 
service connection for a contusion of a muscle of the lumbar 
spine area, claimed as a back disability, the RO must now 
consider the claim on the merits.  Prior to adjudication of 
the claim on the merits, however, additional development is 
warranted.  As noted above, the medical evidence submitted by 
the veteran in this case contains both a nexus opinion 
linking his current disability with his in-service injury, 
and a medical opinion stating that his low back pain cannot 
be reasonably attributed to the muscle contusion he 
experienced in 1952.  The veteran's attorney has argued that 
recent VA examination which noted that there was no 
relationship between the veteran's current back disorder and 
his in-service injury, was inadequate.  Resultantly, the 
Board requires an additional medical opinion in order to 
resolve the etiological issue at hand.

The VA's duty to assist requires that the veteran be afforded 
an orthopedic examination with respect to his back 
disability.  This examination should take into account the 
records of the veteran's prior medical history, and include 
an opinion as to the etiology of the veteran's disability 
before a decision concerning his appeal can be made.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Moore v. 
Derwinski, 1 Vet. App. 401, 405 (1991).  Prior to having him 
undergo such examination, the RO should obtain and associate 
with the record any current medical treatment reports 
concerning the veteran's back disability, if any. 
Accordingly, this claim is hereby REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for an orthopedic examination to obtain a 
medical opinion concerning the nature and 
etiology of the veteran's current back 
disability.  The entire claims folder, 
containing all evidence pertinent to her 
appeal, and a complete copy of this 
REMAND, must be provided to, and be 
reviewed by, the examiner.

After examining the veteran (to include 
all appropriate tests and studies) and a 
comprehensive review of his claims file, 
the examiner should offer a written 
opinion addressing the following: a) the 
nature and extent of all current back and 
spinal conditions; and b) whether it is 
at least as likely as not that any 
currently diagnosed back injuries or 
abnormalities are the result of the 
veteran's service in the military, or his 
muscle contusion sustained therein.  The 
examiner must provide the complete 
rationale underlying any conclusions 
drawn or opinions expressed, citing, 
where necessary, to specific evidence in 
the record, in a typewritten report.

2. The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for service 
connection for a contusion of the muscles 
of the lumbar spine, claimed as a back 
disability.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his attorney must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response thereto, 
before the case is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



